                 Case 1:20-cv-03516-DLC Document 7 Filed 06/05/20 Page 1 of 1


                                                                                                                    Barry Werbin
                                                                                                                              Counsel
                                                                                                                  Phone:   212.592.1418
                                                                                                                    Fax:   212.545.3401
                                                                                                               bwerbin@herrick.com




                                                                   June 5, 2020

ECF FILING

Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street, Room 1910
New York, N.Y. 10007

           Re:      Zlozower v. Barstool Sports, Inc. - No. 1:20-cv-03516 (DLC)

Dear Judge Cote:

        We are attorneys for defendant Barstool Sports, Inc. (“Barstool”) in the above-referenced
copyright action, which was filed on May 6, 2020 (Docket No. 1). The undersigned previously
filed an appearance and Rule 7.1 Disclosure Statement on behalf of Barstool. We recently learned
that Barstool was served with the summons and complaint on May 7, 2020, which plaintiff’s
counsel, Richard Liebowitz, confirmed by email on June 1.

       On behalf of the plaintiff, Mr. Liebowitz has consented to an extension of Barstool’s time
to answer or move with respect to the complaint until June 29, 2020, which is 30 days (excluding
Sunday, June 28) after Barstool’s response would have been due.

       Accordingly, we respectfully request that Barstool’s time to answer, move or otherwise
respond to the complaint be extended to Monday, June 29, 2020. There has been no previous
request for such extension.

                                                          Respectfully submitted,




                                                          Barry Werbin




cc: Richard Liebowitz, Esq. (via ECF)




HERRICK, FEINSTEIN LLP      ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500

HF 13300285v.1
